DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitajima et al. US 2019/0240746 (hereafter—Kitajima--).
In regards to claim 1, Kitajima discloses a cutting insert (3) comprising a first end surface (12), a second end surface (the other one of 12) on an opposite side to the first end surface (see Figure 10), and a peripheral side surface (11) which is parallel to a central axis (C2) connecting a center of the first end surface (12) and a center of the second end surface (the other of 12) and which connects the first end surface and the second end surface (in the same way as presented by the Applicant); wherein a first major cutting edge (14), a first wiper edge (31) adjacent to the first major cutting edge (14), and a first inner edge (32) adjacent to the first wiper edge (31) are formed in a periphery of the first end surface (see Figure 8); the peripheral side surface comprises a first side surface (11) facing (in the same way as presented by the Applicant) the first major cutting edge (14), a second side surface (on Figure 10, refer to the 
In regards to claim 2, Kitajima discloses that the cutting insert according to claim 1, Kitajima also discloses wherein the first major cutting edge (14) is bent in a protruding V shape toward the second end surface (in the same way as presented by the Applicant).
In regards to claim 3, Kitajima discloses that the cutting insert according to claim 1, Kitajima also discloses that the first end surface is of 180-degree symmetry around the central axis (C2), and a second major cutting edge opposing the first major cutting edge, a second wiper edge adjacent to the second major cutting edge, and a second inner edge adjacent to the second wiper edge are further formed in the periphery of the first end surface (in the same way as presented by the Applicant); the first end surface is divided into two halves by a protruding ridge (33) which is disposed between the first major cutting edge and the second major cutting edge; and the protruding ridge is formed as a curved surface whose amount of protrusion from the first end surface decreases as it approaches the central axis (in the same way as presented by the Applicant).
In regards to claim 4, Kitajima discloses that the cutting insert according to claim 2, Kitajima also discloses that the first end surface is of 180-degree symmetry around the central axis (C2), and a second major cutting edge opposing the first major cutting edge (in the same way as presented by the Applicant), a second wiper edge adjacent to the second major cutting 
In regards to claim 5, Kitajima discloses that the cutting insert according to claim 1, Kitajima also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 6, Kitajima discloses that the cutting insert according to claim 2, Kitajima also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 7, Kitajima discloses that the cutting insert according to claim 3, Kitajima also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
In regards to claim 8, Kitajima discloses that the cutting insert according to claim 4, Kitajima also discloses that the cutting insert is configured as a vertical-placement insert in which a mounting hole (17) for fixing the cutting insert to a tool body (as on Figure 1) is formed in the first side surface (11); and the first major cutting edge (14) is inclined so as to head toward the second end surface, heading away from the first wiper edge (see Figure 2).
claim 9, Kitajima discloses that the cutting insert according to claim 1, Kitajima also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 10, Kitajima discloses that the cutting insert according to claim 2, Kitajima also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 11, Kitajima discloses that the cutting insert according to claim 3, Kitajima also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 12, Kitajima discloses that the cutting insert according to claim 4, Kitajima also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 13, Kitajima discloses that the cutting insert according to claim 5, Kitajima also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 14, Kitajima discloses that the cutting insert according to claim 6, Kitajima also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 15, Kitajima discloses that the cutting insert according to claim 7, Kitajima also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
In regards to claim 16, Kitajima discloses that the cutting insert according to claim 8, Kitajima also discloses that the first major cutting edge (14) bulges in a direction away from the central axis (C2) (in the same way Applicant’s major cutting edge bulges in a direction away from the central axis, as on Figure 4 of the drawings as filed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722